
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 51
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2012
			Mr. Paul introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Internal Revenue Service of the Department of the Treasury relating to taxable
		  medical devices.
	
	
		That Congress disapproves the rule
			 submitted by the Internal Revenue Service of the Department of the Treasury
			 relating to taxable medical devices (published at 77 Fed. Reg. 72924 (December
			 7, 2012)), and such rule shall have no force or effect.
		
